Title: From George Washington to Tobias Lear, 4 April 1796
From: Washington, George
To: Lear, Tobias


        
          
            My dear Sir,
          
          Philadelphia, 4th. April, 1796.
        
        As your letter of the 30th. Ulto. gives me room to expect you here in a few days. I shall do no more than acknowledge the receipt of it, repeat the request contained in a joint letter (written by Mrs. Washington and myself to you) of the 30th. Ulto.—and request, if a vessel from Liverpool called the Commerce, commanded by Capt. Tuttle should have arrived at George Town, that Mr. Pearce may have immediate notice of it, as there will be in it two Sacks of field Peas & some other seeds for me in her, which ought now to be in the ground. With sincerity & affection I am—Yrs.
      